DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 5/18/2021 in which claims 1-7, and 9-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for the provisional application No. 62/443,406 filed on 1/06/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-5, 7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney US 20160110433 A1 (hereinafter referred to as “Sawhney”) in view of Bier et al. US 20130155068 A1 (hereinafter referred to as “Bier”) and further in view of Childress et al. US 20170357931 A1 (hereinafter referred to as “Childress”).

As per claim 1, Sawhney teaches:
A method for triggering contextual feedback related to a manifest, comprising: 
receiving a query (Sawhney, Fig. 21 and [0113] – Query data is received from a query user interface);
extracting a triggering input (Sawhney, Fig. 21 and [0113] – Important textual content such as time, date, location, names, and the like are extracted from the query data); 
Although Sawhney teaches extracting location and temporal data from queries which is a trigger for searching as well as reducing a map to identify nodes in paragraph [0073], Sawhney doesn’t explicitly identify a single node based on query data as well as analyzing attributes with nodes, however, Bier teaches:
identifying a manifest node based on at least one of location or temporal data associated with the query (Bier, [0066] – When a user submits a search query, a distal entity node can correspond to the document that matches the query.  Paragraph [0072] – The distal entity type can correspond to an email message, a person, a company, a topic, an address, a date, etc. wherein identifying the distal entity node as ;
analyzing a plurality of attributes included in a resource (Bier, [0034] – Contextual information contains attributes which are analyzed by the system in order to establish relationships between entities, wherein it is interpreted that entities can be resources as well as manifests depending on how they relate to one another.  Paragraph [0079] – The relationship visualization can use the horizontal space to show the passage of time, or to show several examples of the same entity type (e.g., displaying the names of multiple people, or displaying values of multiple attributes, such as phone numbers or project names), wherein the same entity can have multiple phone numbers, project names, etc.  Paragraph [0095] – Metadata of a document, wherein the document is interpreted as a resource in this context, can include multiple attributes); 
identifying, based on the analysis, a plurality of traversable relationships between the resource and the identified manifest node, wherein each traversable relationship of the plurality of traversable relationships is associated with at least one attribute included in the manifest node that is shared between the manifest node and the resource (Bier, [0009] – The visualization system can determine a relationship path that corresponds to the indicated date range by selecting a date-range entity node whose corresponding date range overlaps with the indicated date range, and determining a relationship path of the multipartite graph that traverses the selected date-range entity node.  Paragraphs [0051] and [0055] – Entities such as documents or emails are equivalent to manifests because they can contain information for events with ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Sawhney’s invention in view of Bier in order to use nodes and attributes to tie relationships among multiple entities; creating graphs with entities in a computer environment has become known in the field of searching, and it would have been advantageous to include a graph with these features such as displaying a visual system to the user in order to provide contextual information from a group of nodes to illustrate the relationship between the user and a document (Bier, paragraph [0008]).
Although Sawhney as modified with Bier teaches nodes, Sawhney as modified doesn’t go into explicit detail about providing feedback which may alert the user that there may be a conflict on a calendar, however, Childress teaches:
identifying a contextual trigger from the triggering input (Childress, [0019] – A search can be performed, wherein this is interpreted as containing a triggering input because it can include a day time period.  A calendar event may be identified in relation to the time, wherein the calendar event is interpreted as the contextual trigger); and 
providing feedback related to the identified manifest node based on a contextual trigger threshold, wherein a determination that the contextual trigger threshold is exceeded is based on the at least one attribute included in the manifest node that is shared between the manifest node and the resource (Childress, [0019]-[0020] – Two meetings may be in different places that are so far apart that a threshold travel time is triggered.  The meeting date range is again interpreted as the attribute and each of the meetings with different times and different places are interpreted as the manifest node and the resource respectively again.  An alternative interpretation is that the second meeting is interpreted as the manifest node that includes a time and place.  These attributes: time and place, are shared between the meeting and the calendar engine which is interpreted as the resource.  Since a first meeting also includes a time and place that is different, and the system determines that the locations are too far apart, a threshold is triggered based on the time and place in one meeting which uses the calendar engine as a resource and a second meeting which uses the calendar engine as a resource).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to modify Sawhney’s invention as modified in view of Childress in order to notify the user of any conflicts between calendar events; notifying a conflict between calendar events has been a known technique to improve similar devices, and Childress gives an added benefit of calculating travel time for event proximity conflict identification (Childress, paragraph [0003]).

As per claim 2, Sawhney as modified teaches:
The method of claim 1, wherein the identified manifest node is a most relevant manifest node of a plurality of manifest nodes that share the at least one attribute with the resource (Bier, [0036] – The relationship visualization system can select the most significant relationship information, and generate a visualization that can quickly inform the user how relevant a certain entity is to his search.  Paragraph [0057] – The system can assign significance scores to entity nodes in the relationship paths to indicate an entity node's significance to the relationship between the two entities of the visualization request).

As per claim 3, Sawhney as modified teaches:
The method of claim 2, wherein the most relevant manifest node is identified based on ranking the plurality of manifest nodes according to a locational attribute that they have in common with a locational attribute associated with the resource (Bier, [0046] – Location can be determined, wherein the entities are scored based on the relationships to each other).

As per claim 4, Sawhney as modified teaches:
The method of claim 2, wherein the most relevant manifest node is identified based on ranking the plurality of manifest nodes according to a temporal attribute that they have in common with a temporal attribute associated with the resource (Bier, [0068] – The system can compute a score for these entity nodes based on their time range(s) to determine which entity nodes should be displayed in the relationship visualization).

As per claim 5, Sawhney as modified teaches:
The method of claim 1, wherein the at least one attribute is selected from: 
a temporal attribute, a locational attribute, a conceptual attribute, and an event attribute (Bier, [0055] – The request can also indicate a contextual constraint that influences how the system selects the information to display in the relationship visualization. The contextual constraint can include an entity type, a date range, a member of an organization, a topic word or phrase, or any contextual information from any entity type of the multipartite graph).

As per claim 7, Sawhney as modified teaches:
The method of claim 1, wherein the at least one attribute comprises a user-defined event attribute indicating that the resource is related to a manifest event (Sarrazin, [0140] – Conflicts between calendar events may be shown to a user, wherein this is equivalent to feedback related to a manifest node).


As per claim 9, Sawhney as modified teaches:
The method of claim 1, wherein a contextual trigger is associated with a context node that represents at least one attribute of the resource and is configured to provide feedback associated with the context node when one or more locational indicators are received that correspond to a locational attribute of the identified manifest node (Childress, [0019]).

As per claim 10, Sawhney as modified teaches:
The method of claim 1, wherein a contextual trigger is associated with a context node that represents at least one attribute of the resource and is configured to provide feedback associated with the context node when one or more temporal indicators are received that correspond to a temporal attribute of the identified manifest node (Childress, [0019]).

As per claim 11, Sawhney as modified teaches:
The method of claim 1, wherein providing the feedback related to the identified manifest node comprises at least one of: 
causing information extracted from the resource to be displayed (Bier, [0108] – The system can update the display area of the relationship visualization (e.g., by displaying a pop-up view, or displaying a new view) to display additional contextual information associated with the clicked entity), 
causing the resource to be displayed, and 
providing an actionable link for accessing the resource.



Claims 17-20 are directed to a computer-readable storage device performing steps recited in claims 1, 9, 5, and 2 with substantially the same limitations.  Therefore, the rejections made to claims 1, 9, 5, and 2 are applied to claims 17-20 respectively.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney in view of Bier in view of Childress and further in view of Brush et al. US 20080082925 A1 (hereinafter referred to as “Brush”).

As per claim 6, Sawhney as modified doesn’t go into detail about user defined attirubtes, however, Brush teaches:
The method of claim 1, wherein the at least one attribute comprises a user-defined conceptual attribute indicating that the resource is related to a manifest concept (Brush, [0006] – User-defined event data can be displayed such as meeting location, wherein a location is equivalent to an attribute and is related to a manifest concept because it relates to time, location, etc.).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Sawhney’s invention as modified in view of Brush in order to include user-defined conceptual attributes; this is known in the field of calendar creation and manipulation (Brush, paragraph [0006]).

Claim 16 is directed to a system performing steps recited in claim 9 with substantially the same limitations.  Therefore, the rejection made to claim 9 is applied to claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joshi et al. US 20150372829 A1 teaches sharing timelines of calendars (see Abstract).
Plimton et al. US 20140074815 A1 teaches a calendar-based search engine (see abstract).

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive.  Further search and consideration of the references used in the rejection have been given and they have been determined to teach the amended claims.  For instance, further search of Bier shows that fig. 5 teaches multiple relationships between nodes.  This can be interpreted as reading on the claims as amended because the amended claims recite multiple relationships between a resource and a manifest node.  Also, further consideration of paragraphs [0019]-[0020] of Childress previously used in the rejection of 2/17/2021 was given.  This brought light to an alternative interpretation which is that the second meeting is interpreted as the manifest node that includes a time and place.  The attributes: time and place, are shared .  
Applicant is still encouraged to further clarify the claims as discussed in the interview of 5/11/2021.  It is noted that suggestions were given which Applicant didn’t take in order to avoid the many possible interpretations that could be given to the claims.  Although it was agreed that amendments appeared to overcome the prior art of record, the suggestions were given for the reason that the claims were still broad and could be interpreted in a variety of ways as is the case in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guggilla teaches a method for finding an answer to a query from a table as well as generating a hierarchical representation based on the received table (Abstract).
Leung et al. US 9870554 B1 teaches managing documents based on a user’s calendar (Title).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

June 25, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152